DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-10, 12-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted in the appeal brief have been fully considered and have been found to be persuasive and have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art found, which was previously cited, is as follows: 
Kakinada [US 2019/0115950] discloses a method and system for detecting UE that send authentication to CBRS, allocates UE to CBRS resource and CBSD measures interference contributed to the system for reporting to the SAS.
Mueck [WO 2016/033049] discloses a network entity comprises processing circuitry to obtain a signal level measurement and location information related to the signal level measurement from one or more mobile devices operating on a network for a shared access band, and create an interference map for the shared access band for interference from a secondary system onto an incumbent shared access system based at least in part on the signal measurement and the location information for the one or more mobile devices. If an interference level for the shared access band is greater than a predefined level, the processing circuitry is to identify one or more interfering devices in the shared access band, and perform interference mitigation for one or more of the interfering devices.
As claims 1, 7 and 13, None of these references, taken alone or in any reasonable combination, teach a method and system comprising generate a neighborhood around a protection point, wherein the protection point is a position where an aggregate interference from each radio located in the neighborhood should not exceed an interference threshold level; determine whether there is at least one time domain duplexing (TDD) radio of at least one TDD system in the neighborhood, where the at least one TDD radio is either authorized, or is requesting authorization, to transmit in shared frequency spectrum; determine that at least one TDD radio is in the neighborhood, then determine a largest interference contribution at the protection point, in the shared frequency spectrum, from a TDD radio of each TDD system comprising a TDD radio in the neighborhood, wherein each TDD system comprises at least two TDD
radios, and wherein the largest interference contribution, at the protection point, is from one of the at least two TDD radios; and wherein each largest interference contribution is used as an interference contribution of a corresponding TDD system in the shared frequency spectrum at the protection point., in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414